Citation Nr: 0930759	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-39 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for flu-like symptoms as 
secondary to service-connected psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the RO 
that, in pertinent part, found that new and material evidence 
had not been submitted to reopen a service connection claim 
for flu-like symptoms as secondary to Agent Orange exposure.  

In November 2005, the Veteran was afforded a hearing 
conducted by another Veterans Law Judge who has subsequently 
retired.  In June 2009, he was offered another hearing, but 
did not respond.  Accordingly, the Board finds that another 
hearing is not required.  

In May 2006, the Board remanded the Veteran's claims to the 
RO for additional development of the record.  

At his November 2005 hearing, the Veteran testified for the 
first time that his flu-like symptoms were due to PTSD.  At 
that time, service connection was not in effect for PTSD.  

However, in February 2008, the RO granted service connection 
for a delusional disorder, NOS and obsessive compulsive 
disorder with depression due to anxiety.  

The reopened claim of service connection for flu-like 
symptoms as secondary to the service-connected delusional 
disorder, NOS and obsessive compulsive disorder with 
depression due to anxiety is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 1994 decision, the RO denied the Veteran's 
claim of service connection for flu-like symptoms as 
secondary to the exposure to Agent Orange; the Veteran was 
notified of this decision and his appellate rights, but did 
not perfect a timely appeal.  

2.  The additional evidence since the March 1994 decision is 
neither cumulative nor redundant and does, when considered 
with previous evidence of record, relate to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for flu-like symptoms as 
secondary to service-connected delusional disorder, NOS and 
obsessive compulsive disorder with depression due to anxiety.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is required at 
this time.  


New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence associated with the claims folder in connection 
with the Veteran's petition to reopen his claim, includes his 
own testimony, a July 2006 letter from a private physician, a 
PTSD fact sheet received in October 2006 and report referable 
to a VA examination in January 2008.  

The Veteran testified at the recent hearing that his flu-like 
symptoms were related to PTSD.  See page four of hearing 
transcript.  

In a July 2006 letter, a private physician reported treating 
the Veteran both before and after service.  He found that the 
Veteran was healthy before entering service, but evaluated 
for complaints of flu-like symptoms after service.  The 
physician recalled suspecting that he had a "nerve 
condition" due to exposure to Agent Orange.  

A VA PTSD fact sheet, received in October 2006, is entitled 
"PTSD and Physical Health."  The fact sheet essentially 
discusses questions such as "Is psychological trauma related 
to physical health?" and "What is the relationship between 
physical health and PTSD?"  The fact sheet indicated that a 
considerable amount of research had found that PTSD had 
negative effects on physical health, and that a growing body 
of literature had found a link between PTSD and physical 
health.  

It was noted, however, that existing research had not 
determined conclusively that PTSD caused poor health, but 
conceded that PTSD might promote poor health through a 
complex interaction between biological and psychological 
mechanisms.  The fact sheet also noted that a number of 
studies had found an association between PTSD and poor 
cardiovascular health, finding that self-reporting of 
circulatory disorders and symptoms of cardiovascular trouble 
were each associated with PTSD.  

A January 2008 VA psychiatric examination found that the 
Veteran did not suffer from PTSD, but a diagnosis of an 
obsessive compulsive disorder and delusional disorder, NOS 
and depression secondary to anxiety was recorded.  

The Board finds that this additional evidence is new and, 
when considered in conjunction with the evidence previously 
of record, presents previously unestablished facts that tend 
to substantiate the Veteran's claim.  

Viewing the current psychiatric diagnosis and the Veteran's 
assertions of having ongoing flu-like symptoms, in light of 
earlier medical evidence suggesting that his symptoms might 
be "part of a picture of neurasthenia or chronic anxiety," 
the new evidence is found to raise a reasonable possibility 
of substantiating the claim.  

Accordingly, new and material evidence has been presented to 
reopen his claim of service connection for flu-like symptoms 
as secondary to service-connected delusional disorder, NOS 
and obsessive compulsive disorder with depression due to 
anxiety (claimed as post traumatic stress disorder (PTSD) and 
mood disorder).  


ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for flu-like symptoms as 
secondary to the service-connected delusional disorder, NOS 
and obsessive compulsive disorder with depression due to 
anxiety the appeal to this extent is allowed and is subject 
to further action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of service connection for flu-like 
symptoms secondary to the service-connected delusional 
disorder, NOS and obsessive compulsive disorder with 
depression due to anxiety must be remanded for further 
action.  

The Veteran is shown to have not reported for a VA 
examination scheduled to have been conducted on August 25, 
2008.  

In May 2009, the Veteran informed VA that he was willing to 
report for an examination "at anytime."  He added that he 
had reported for the examination in August 2008, but was 
informed at that time that the physician was unavailable and 
asked to reschedule.  So far, it appears that these attempts 
have been unsuccessful.  

Accordingly, the Veteran should be scheduled for an 
examination to ascertain the likely etiology of the claimed 
flu-like symptoms.  

The Veteran also should be afforded an opportunity to submit 
additional medical records or evidence to support his claim.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since service for any 
flu-like symptoms.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed flu-like symptoms.  All indicated 
testing should be performed and the 
claims folder should be available to the 
examiner for review.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the Veteran has a current disability 
manifested by flu-like symptoms that had 
its clinical onset in service or was 
caused by the service-connected 
psychiatric condition.  In this regard, 
the VA examiner should address whether 
the manifestations represent a "part of 
a picture of neurasthenia or chronic 
anxiety" or are due to a separately 
ratable organic disease process.  A 
written rationale explaining the 
reasoning behind any opinion offered must 
be provided.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


